DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-10 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Measuring current by means of a single measurement resistor in at least two measurement windows, characterized in that the following further steps are carried out: and shifting one or more of the switch-on periods of the different phases relative to one another as soon as the difference between switch-on instants of at least two phases falls below a minimum period or the a difference between the switch-on periods of at least two phases falls below twice the minimum period including remaining claim limitations.
As per independent claim 6: Periodically ascertaining a degree of actuation for each phase by a single measurement resistor, wherein a switch-on period, during which a supply voltage is applied to the respective phase by way of the associated switch, is determined for ascertaining the degree of actuation, increasing the switch-on periods for all phases when the switch-on period of a predetermined phase is smaller than a minimum period, reducing the switch-on period for all phases when the switch-on period of a predetermined phase is greater than one period minus the minimum period including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,643,319 to Celik discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846